Title: To George Washington from David Humphreys, 1 November 1785
From: Humphreys, David
To: Washington, George



My dear General
Paris Novr 1st 1785

Being uncertain whether this letter will arrive at Bourdeaux in time to be carried to America by the vessel which brought me your favour of the 25th of July, I will content myself with assuring you how deeply I am penetrated by those expressions of confidence & friendship with which it is replete. Whether I should, or should not be at liberty to accept the liberal offer you make I cannot at this moment decide. I shall not however lose sight of the object—& so much I am able to assert, the execution of the task in contemplation would be a very favourite pursuit, because with your oral assistance alone it could be completed in a satisfactory & useful manner.
I had the honour of writing to you on the 10th of May &

17 of July, since which no remarkable events have taken place in Europe.
The public tranquility seems not likely to be soon interrupted—& on the subject of peace let me observe, that there never was since the creation of the world a moment in which so little hostility existed on the earth as at present—indeed I know of none except the depredations committed by the African Pirates on some of the christian nations—it is scandalous & humiliating beyond expression to see the powerful maritime kingdoms of Europe tributary to such a contemptible Banditti—This sinister policy will force us in some degree to the same measure—You have doubtless heard of their having taken several American vessels—the number has been exaggerated by English lies—The Emperor of Morocco has given up the prisoners with the only vessel captured by his cruizers & seems disposed to make peace with us—The Algerines have lately taken two vessels (one from Boston, the other from Phi[l]a.) this is the most potent of the Barbary States & will probably be the most insolent & intractable—The American Ministers in Europe who have been authorized to enter into negotiation with them are at this moment sending Mr Barclay (Consul Genl in France) to Morocco & a Mr Lamb of Connecticut to Algiers as Agents to negotiate Treaties under their Instructions.
The Marquis la Fayette has just returned from Prussia highly pleased with the reviews—he concurs with our general information that the English Papers have inculcated almost universally reports very much to the prejudice of the American character & politicks. it rests for us by honour & honesty to give those reports the lye—Adieu my dear Genl, be pleasd to present me respectfully to Mrs Washington & believe ever your sincere friend, & most Hie Servt

D. Humphreys

